Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 2, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147522(55)(57)                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 147522                                        Justices
  In re AJR, Minor.                                                  COA: 312100
                                                                     Kent CC Family Division:
                                                                     12-024817-AY
  ______________________________/

          On order of the Chief Justice, the motions of Yvon D. Roustan and Estela M.
  Roustan for leave to file an amicus curiae brief and for leave to file a supplemental
  amicus curiae brief are GRANTED. The Roustans shall file the requisite number of
  copies of a single amicus brief no later than fourteen days after respondent-appellee files
  his brief on appeal. MCR 7.306(D)(1); MCR 7.309.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 2, 2014
                                                                                Clerk